Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an 
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 23-30, drawn to a method of treating or preventing memory impairment or a learning disability or a mental disorder/disease, by administering to a subject in need thereof a therapeutically effective amount of a composition comprising Lactobacillus mucosae NK41.
	In advance of prosecution on the merits, to expedite greatly prosecution for Applicant, Applicant is advised to make sure that the as-filed specification is enabled for the method of preventing memory impairment or a learning disability or a mental disorder/disease, i.e., that the specification demonstrates with a complete set of statistically significant experimental data that in matched pairs of healthy and diseased subjects, in which one person is given the therapeutic composition and the other person is given a placebo, for a wide range of subjects and under a wide range of conditions, no one goes on to develop the disease or the disease is cured.  That is, the disease is blocked or eradicated in every case, thereby showing prevention.  Absent these critical data, Applicant may wish to amend the claims to be commensurate in scope with the specification.  The claims may be amended to recite a method of treating one of the specifically named cognitive or mental diseases recited in the claims, using standard scientific terms, in accordance with the experimental data and results in the specification.  
Group 2, claim(s) 31-37, drawn to a food composition comprising Lactobacillus mucosae NK41.
Group 3, claim(s) 38-40, drawn to a method of treating or preventing an inflammatory disease, by administering to a subject in need thereof a therapeutically effective amount of a composition comprising Lactobacillus mucosae NK41.
In advance of prosecution on the merits, to expedite greatly prosecution for Applicant, Applicant is advised to make sure that the as-filed specification is enabled for the method of preventing any and all inflammatory diseases, i.e., that the specification demonstrates with a complete set of statistically significant experimental data that in matched pairs of healthy and diseased subjects, in which one person is given the therapeutic composition and the other person is given a placebo, for a wide range of subjects and under a wide range of conditions and for a wide range of inflammatory diseases, no one goes on to develop the disease or the disease is cured.  That is, the disease is blocked or eradicated in every case, thereby showing prevention.  Absent these critical data, Applicant may wish to amend the claims to be commensurate in scope with the specification.  The claims may be amended to recite a method of treating a set of specifically named inflammatory diseases, using standard scientific terms, in accordance with the experimental data and results in the specification.  
	The inventions listed as Groups 1-3 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The requirement of unity of invention is not fulfilled because there is no technical relationship among these inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  Therefore, a technical relationship is lacking among the claimed inventions involving one or more special technical features.  The technical feature that links the 3 groups of inventions is a composition comprising Lactobacillus mucosae.  The claims recite that the strain of this bacterium is NK41, but the specification does not disclose any properties or features of the strain that distinguish it from other strains in the species of Lactobacillus mucosae.  Thus, Lactobacillus mucosae NK41 appears to be the same as Lactobacillus mucosae in general, and the common technical feature is as noted above. 


Species restrictions
This application contains claims directed to more than one species of the generic invention.  These species are deemed to be not so linked as to form a single general inventive concept under PCT Rule 13.1.  Under PCT Rule 13.2, they lack the same or corresponding special technical features, because each species has a different structure and different biological, chemical and therapeutic/medical properties (different categories of methods- treating a disease vs. preventing a disease, different cognitive and mental disease treated, different memory impairment diseases treated, different learning disability diseases treated, different mental disorders treated, different kinds of preparations of the L. mucosae NK41, different kinds of preparations of the Bifidobacterium longum NK46, different inflammatory diseases treated).  Because the claimed species are not art-recognized equivalents, the species restrictions are proper.  
The species are as follows.
a) If Applicant elects Group 1, in claim 23, Applicant must elect whether the disease is treated or prevented.  The enablement problems with a method of preventing a disease are discussed above.  
b) If Applicant elects Group 1, in claim 23, Applicant must elect one of the three diseases listed in the claim.
c) If Applicant elects Group 1, if Applicant elects memory impairment in (b) above, in claim 26, Applicant must elect one or more than one of the diseases listed in the claim that is the specific disease of memory impairment that is treated or that is prevented in the method.  Applicant 
d) If Applicant elects Group 1, if Applicant elects the learning disability in (b) above, in claim 26, Applicant must elect one or more than one of the diseases listed in the claim that is the specific disease of learning disability that is treated or that is prevented in the method.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.  
e) If Applicant elects Group 1, if Applicant elects the mental disorder disease in (b) above, in claim 27, Applicant must elect one or more than one of the diseases listed in the claim that is the specific disease of mental disorder that is treated or that is prevented in the method.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.  
f) If Applicant elects Group 1, in claim 29, Applicant must elect one of the five forms of the bacterium (L. mucosae) listed in the claim.
g) If Applicant elects Group 1, in claim 30, Applicant must elect one of the five forms of the bacterium (B. longum) listed in the claim.
h) If Applicant elects Group 2, in claim 33, Applicant must elect one of the five forms of the bacterium (L. mucosae) listed in the claim.
i) If Applicant elects Group 2, in claim 34, Applicant must elect one of the five forms of the bacterium (B. longum) listed in the claim.
j) If Applicant elects Group 2, in claim 35, Applicant must elect whether the carbohydrate is a monosaccharide or a disaccharide or a polysaccharide or a saccharide mixture.  If Applicant elects the mixture, Applicant must indicate the exact number of items in the mixture and the exact identity of each item in the mixture.
k) If Applicant elects Group 2, in claim 36, Applicant must elect whether the food composition treats a disease or prevents a disease.  The enablement problems with preventing diseases are discussed above.  A product must be enabled for its recited functional properties.  
l) If Applicant elects Group 2, in claim 36, Applicant must elect one of the three diseases listed 
m) If Applicant elects Group 3, in claim 38, Applicant must elect whether the disease is treated or prevented.  The enablement problems with a method of preventing a disease are discussed above.  
n) If Applicant elects Group 3, in claim 40, Applicant must elect one or more than one of the inflammatory diseases listed in the claim.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.  
Applicant is required, in reply to this action, to elect in each category above a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  23, 31 and 38.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/ apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached at 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner's amendment, Examiner will be able to send you the examiner's amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655      
2021-06-14